—Order unanimously affirmed with costs. Memorandum: Plaintiffs commenced this action to recover damages for injuries sustained by their eight-year-old son during a pee wee wrestling practice. Supreme Court properly denied defendant’s motion for summary judgment dismissing the complaint. Assuming, arguendo, that defendant met its initial burden on the motion, we conclude that the proof submitted by plaintiffs raises a triable issue of fact whether defendant possessed a sufficient degree of control over the pee wee wrestling program and its coaches to be charged with a duty of care to plaintiffs’ son (see, Hores v Sargent, 230 AD2d 712; see also, Alessi v Boys Scouts of Am. Greater Niagara Frontier Council, 247 AD2d 824, 825). We further conclude that plaintiffs’ submissions raise triable issues of fact whether plaintiffs’ son assumed the risk of injury by participating in the pee wee wrestling program (see, Utkin v Rademacher, 261 AD2d 840, lv dismissed 94 NY2d 796; Taylor v Massapequa Intl. Little League, 261 AD2d 396, 397) and whether the coaches exercised reasonable care in providing instruction and supervision to the wrestlers (see, Merkley v Palmyra-Macedon Cent. School Dist., 130 AD2d 937, 938-939; Lorenzo v Monroe Community Coll., 72 AD2d 945, 946). (Appeal from Order of Supreme Court, Herkimer County, Kirk, J. — Summary Judgment.) Present — Pigott, Jr., P. J., Green, Pine, Balio and Law-ton, JJ.